Citation Nr: 0532842	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including due to exposure to herbicide 
agents (i.e., the dioxin in Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from June 
1971 until retiring in August 1991.  He died in December 
1999.  The appellant is his widow.  She appealed to the Board 
of Veterans' Appeals (Board) from September 2000 and May 2002 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, which denied her 
claim for service connection for the cause of his death.  

In January 2004, the appellant testified at a hearing before 
a Veterans Law Judge (VLJ) of the Board.  In June 2004, the 
Board remanded the case to the RO for additional development 
and consideration of the evidence.  But because the VLJ who 
had conducted the January 2004 hearing had since retired, in 
September 2005, she elected to testify at another hearing 
before the undersigned VLJ - who is deciding the appeal.  
See 38 C.F.R. § 20.707 (2005).  A transcript of the 
proceeding is of record.  


FINDINGS OF FACT

1.  The veteran died in December 1999; the immediate cause of 
his death was metastatic non-small cell lung cancer.

2.  The evidence does not indicate the veteran served in the 
Republic of Vietnam or was otherwise exposed to herbicide 
agents while in the military.



3.  Nevertheless, the medical evidence suggests the veteran's 
fatal lung cancer, which was initially diagnosed in October 
1999, began growing several years earlier, probably sometime 
between 1985 and 1992, so most likely while he was still on 
active duty in the military.

4.  The medical evidence also indicates the type of fatal 
lung cancer the veteran had is unusual for patients with 
similar smoking histories.


CONCLUSION OF LAW

The veteran's death was proximately due to or the result of a 
condition incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1103, 1110, 1112, 1113, 1131, 1137, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Since the Board is granting the appellant's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II) (withdrawing 
its' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I)).

Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see Harvey v. 
Brown, 
6 Vet. App. 390, 393 (1994).  A service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b); 
see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs, 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

Legal Analysis

The immediate cause of the veteran's death, according to the 
death certificate, was metastatic non-small cell lung cancer.  
His service records indicate that he was a jet engine 
mechanic with the 374th Field Maintenance Squadron at Clark 
Air Force Base (AFB) in the Philippines during the early 
1970s.  There is no evidence in his service medical records 
(SMRs) or personnel records that he served in the Republic of 
Vietnam or was otherwise exposed to herbicide agents (Agent 
Orange).  He retired from the service in August 1991 and was 
first diagnosed with lung cancer in October 1999, which 
quickly led to his death in December 1999.  The death 
certificate notes that tobacco products (i.e., smoking) 
probably contributed to his death.

The appellant-widow has offered several alternative theories 
for granting service connection.  In certain circumstances, a 
disease associated with exposure to certain herbicide agents, 
including respiratory cancers, will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  Such a 
presumption exists for veterans who served in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a).  The 
appellant-widow has suggested the veteran may have flown into 
Vietnam on classified missions (see transcript of September 
2005 hearing, pg. 4).  But unfortunately, after reviewing his 
personnel file and contacting the service department, there 
is simply no evidence that he served in Vietnam, including on 
flights through Vietnam airspace.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the appellant is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  During the January 2004 hearing, she said 
the veteran also serviced aircrafts that flew into Vietnam 
(see transcript of the January 2004 hearing, pgs. 3-4).  She 
said he complained of something being on the aircrafts that 
came back from Vietnam - implying that he was exposed to 
Agent Orange during the routine maintenance of the planes 
that came back from Vietnam.  Id.  In turn, she believes this 
exposure may have caused the lung cancer that ultimately led 
to his death.  But as mentioned, unfortunately, there is no 
evidence he was actually exposed to herbicide agents during 
service either directly or even indirectly.

In a December 1999 letter, however, Dr. Henderson opined 
that while he could not definitely state whether the 
veteran's fatal cancer was induced by toxic exposure, the 
cancer was recognized to be associated with dioxin exposure.  
The doctor also said the tumor was unusually aggressive and 
that it is uncommon to find such an aggressive cancer in 
patients like the veteran whose smoking history is less than 
twenty pack years.  In a separate December 1999 letter, this 
doctor said the veteran's ultimately fatal cancer most 
likely grew slowly over a time period of 
7-14 years (i.e., starting between 1985-1992).  So when 
reasonable doubt is resolved in the widow-claimant's favor, 
it is at least as likely as not the fatal cancer began 
growing while he was still on active duty in the military.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Generally, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  However, notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty on the basis that 
it resulted from injury or disease attributable to the use 
of tobacco products by the veteran during the veteran's 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  

Although there is evidence - including on the death 
certificate, the veteran used tobacco products (i.e., that 
he smoked), Dr. Henderson stated nonetheless that 
the aggressive type of cancer the veteran had, and from 
which he ultimately died, was unusual for someone even with 
his smoking history.  So although this doctor could not 
attribute the veteran's fatal lung cancer to dioxin exposure 
in service, he just as well could not necessarily attribute 
it to smoking either.  Therefore, the Board finds that the 
evidence for and against the claim for service connection 
for the cause of the veteran's death is evenly balanced 
(i.e., in relative equipoise).  So the benefit of the doubt 
will be resolved in the widow-claimant's favor and her cause 
of death claim granted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for the cause of the 
veteran's death is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


